DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Any remaining claims are rejected based on their dependency to a rejected base claim.
Claim 9 discloses; “a bearing is disposed between said inner sleeve and said outer sleeve to prevent said outer sleeve from taking action under a rotation of said inner sleeve driven by said shank.” However, it is unclear what “action” is prevented during normal operation. Is the action a rotating action? Is it an axial action or a radial action? In other words, does the bearing prevent the outer sleeve from rotating, or from moving along a vertical direction or from moving along a horizontal direction? In order to expedite prosecution, the examiner has interpreted this claim as only requiring an element (i.e. a bearing element) that prevents an outer sleeve from moving in any direction. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by La Pointe et al. (2902071).

In reference to claim 1, La Pointe et al. disclose a locking sleeve comprising an inner sleeve (2) and an outer sleeve (12) sleevedly disposed on said inner sleeve (Figure 4), wherein said inner sleeve includes an inner body (18 and note that the inner body includes an inner threaded portion [see figure below] that is radially inward from outer sleeve 12) and a shank (2) extending outwards from one end (i.e. a right end, as seen in Figure 4) of said inner body, said outer sleeve including an outer body (12), a first end (i.e. a left end, as seen in Figure 4 and in the figure below) defined at one end (i.e. left end) of said outer body and adapted to engage said inner body (at 129 or within 24), a second end (i.e. a right end, as seen in Figure 4) defined at another end of said outer body, an engagement space (not labeled but formed as the space within 12, Figure 2) enclosed by said outer body and penetrating through said first end and said second end (Figure 4), and a plurality of slots (see second figure below) cutting into said outer body and extending from said second end to divide said outer body into a plurality of clamping portions (30) with elasticity, each of said plurality of clamping portions including an engagement unit (34) disposed on an edge of said clamping portion for holding a fastening unit (44) in position (Figures 1-5). 
[AltContent: ]
[AltContent: textbox (Left end of outer sleeve)][AltContent: arrow][AltContent: textbox (Inner threaded portion being radially inward from 12)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (Inner threaded portion)][AltContent: ][AltContent: connector]
    PNG
    media_image1.png
    253
    361
    media_image1.png
    Greyscale

[AltContent: textbox (Another one of the plurality of slots)][AltContent: textbox (One of the plurality of slots)][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    172
    186
    media_image2.png
    Greyscale


In reference to claim 2, La Pointe et al. disclose that a first threaded portion (8) is disposed on an outer periphery of said shank, and a second threaded portion (i.e. the Inner threaded portion, see figure above) is disposed on an inner periphery of said inner body, said first threaded portion meshing with said second threaded portion to allow said shank to be engaged with said inner body (Figures 2 and 3).

In reference to claim 3, La Pointe et al. disclose that a driving unit (6) projects from another end (i.e. a right end) of said inner body (at least through the connection of parts, Figure 4). 

In reference to claim 9, As Best Understood, La Pointe et al. disclose that a bearing (10 ) is disposed between said inner sleeve (2) and said outer sleeve (12) to prevent said outer sleeve from taking action (i.e. moving longitudinally) under a rotation of said inner sleeve driven by said shank (Column 2, Lines 22-25). 

In reference to claim 10, La Pointe et al. disclose a limit unit (i.e. formed as the right most inner portion of 16) is disposed on said first end of said outer sleeve to fix said bearing (Figure 3). 




Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham (6997086).

In reference to claim 1, Graham discloses a locking sleeve comprising an inner sleeve (under a first interpretation formed from 10 and 13 or under a second interpretation formed from 10, 13 and 20) and an outer sleeve (2) sleevedly disposed on said inner sleeve (Figure 4), wherein said inner sleeve includes an inner body (at 10 under the first interpretation or at 28a under the second interpretation and note inner threads 28a are radially inward from element 2, see Figure 4) and a shank (13) extending outwards from one end (i.e. a lower end, as seen in Figure 3) of said inner body, said outer sleeve including an outer body (2), a first end (i.e. an upper end, as seen in Figure 4) defined at one end (i.e. upper end) of said outer body and adapted to engage said inner body (at 26), a second end (i.e. a lower end, as seen in Figure 4) defined at another end of said outer body, an engagement space (not labeled but formed as the space within 2, Figure 3) enclosed by said outer body and penetrating through said first end and said second end (Figure 4), and a plurality of slots (not labeled but formed as the slots extending between adjacent elements [40] in Figures 1-3) cutting into said outer body and extending from said second end to divide said outer body into a plurality of clamping portions (40) with elasticity, each of said plurality of clamping portions including an engagement unit (43/45) disposed on an edge of said clamping portion for holding a fastening unit (44) in position (Figure 4). 

In reference to claim 2, Graham discloses a first threaded portion (16) is disposed on an outer periphery of said shank, and a second threaded portion (28a) is disposed on an inner periphery of said inner body (under the second interpretation), said first threaded portion meshing with said second threaded portion to allow said shank to be engaged with said inner body (Figures 3 and 4).

In reference to claim 3, Graham discloses that a driving unit (50) projects from another end (i.e. a lower end) of said inner body (at least through the connection of parts, Figure 4). 

In reference to claim 4, Graham discloses that said inner body defines a room (formed as the space within the upper horizontal portion) where said shank is inserted (see figure below) and a locking socket (18) recessed into said inner body capable/for accommodating a head (i.e. a hex shaped head) of said fastening unit (Figure 18). 
[AltContent: textbox (Room)][AltContent: connector][AltContent: ]
    PNG
    media_image3.png
    320
    367
    media_image3.png
    Greyscale

In reference to claim 5, Graham discloses that a driving unit (50) is configured to project from said inner body and is disposed inside said locking socket (Figures 4, 8-10 and 18). 

In reference to claim 6, Graham discloses that said locking socket is enclosed by a plurality of surrounding walls (not labeled but formed as the surrounding walls, see Figure 18) capable/for accommodating said head (i.e. a hex shaped head) of said fastening unit.

In reference to claim 7, Graham discloses that each of said plurality of engagement units of said outer body includes a sloping surface (43) extending inwards from an edge of said second end and facing said engagement space (Figure 3).

In reference to claim 8, Graham discloses that each of said plurality of engagement units of said outer body includes a positioning surface (45) joined to said sloping surface, each of said plurality of engagement units defining an imaginary reference line (see dotted line below) passing through a point (i.e. tip) where said positioning surface and said sloping surface are joined (see figure below), said positioning surface being inclined to said imaginary reference line at a first angle, said sloping surface being inclined to said imaginary reference line at a second angle, said first angle of said positioning surface being different from said second angle of said sloping surface (see figure below). 
[AltContent: textbox (Second angle)][AltContent: arc][AltContent: textbox (First angle)][AltContent: arrow][AltContent: arrow][AltContent: arc][AltContent: connector]
    PNG
    media_image4.png
    111
    143
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are also rejected under 35 U.S.C. 103 as being unpatentable over Graham (6997086) in view of Goldstein (4800788).

In further reference to claim 3, assuming arguendo, that Graham lacks, that a driving unit projects from another end of said inner body, than Goldstein is hereby used. 
	However, Goldstein teaches that it is old and well known in the art at the time the invention was made to provide a screwdriver (10) with a driving unit (18) that projects from another end (i.e. lower end) of an inner body (26, Figure 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Graham, with the known technique of providing the driving unit that projects from another end of said inner body, as taught by Goldstein, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which is usable with standard types of screwdrivers and retrofittable to other various screwdrivers. 

 In further reference to claim 4, assuming arguendo, that Graham lacks, that the inner body defines a room where said shank is inserted and a locking socket recessed into said inner body for accommodating a head of said fastening unit, than Goldstein is hereby used.
	However, Goldstein discloses that inner body (26) defines a room (within the aperture at the upper end of 26, Figure 1) where said shank is inserted (Figures 1, 3 and 4) and a locking socket (52) recessed into said inner body for accommodating a head (28) of said fastening unit (Figures 1, 3 and 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Graham, with the known technique of providing an inner body with a room where said shank is inserted, and with a locking socket recessed into said inner body, as taught by Goldstein, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which is usable with many different standard types of screwdrivers and retrofittable to other various screwdrivers. 

In further reference to claim 5, Goldstein discloses that a driving unit (18) is configured to project from said inner body and is disposed inside said locking socket (Figures 1, 3 and 4). 

In further reference to claim 6, Goldstein teaches that it is old and well known in the art at the time the invention was made to provide an inner body (50) with a locking socket (52) that is enclosed by a plurality of surrounding walls (not labeled) for accommodating said head (28) of a fastening unit (Figures 1 3 and 4). 

Claims 9 and 10 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Graham (6997086) in view of La Pointe et al. (2902071).

In reference to claim 9, As Best Understood, Graham discloses the claimed invention as previously mentioned above, but lack, a bearing is disposed between said inner sleeve and said outer sleeve to prevent said outer sleeve from taking action under a rotation of said inner sleeve driven by said shank.
	However, La Pointe et al. teach that it is old and well known in the art at the time the invention was made to provide a bearing (10 ) that is disposed between said inner sleeve (2) and said outer sleeve (12) to prevent said outer sleeve from taking action (i.e. moving longitudinally) under a rotation of said inner sleeve driven by said shank (Column 2, Lines 22-25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Graham, with the known technique of providing the bearing, as taught by La Pointe et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which limits movement of the outer sleeve during normal operation. 

In reference to claim 10, La Pointe et al. disclose a limit unit (i.e. formed as the right most inner portion of 16) is disposed on said first end of said outer sleeve to fix said bearing (Figure 3). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Josepho (2406952) discloses a safety screwdriver having clamping portions including plurality of engagement units (36) having a sloping surface and a positioning surface that are at different angles with respect to an imaginary horizontal line passing through the tip of the two surfaces (Figure 4). 
Gallo (3379231) disclosers a fastener holder and driver including an inner sleeve (22) and an outer sleeve (20/40) including clamping portions (40) that have a plurality of engagement units (38, Figures 1-3). 
Tilton (2006/0075856) teaches that it is known to provide an outer sleeve (26) with clamping portions (26) that have a plurality of engagement units (28) that can be formed with different upper and lower surfaces (Figures 2, 3b and 7-10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723